MONROE, J.
Defendant, having been convicted of cutting and stabbing, with intent to commit murder, and of willfully and maliciously inflicting a wound less than mayhem, presents her case on a bill of exception to the overruling of her objection to going to trial on January 26, 1914, which objection was based upon the ground that no copy of the list of persons drawn to serve during the week beginning on that date was served on her, but that, in lieu thereof, there was served upon her “a jury list drawn to serve January 19, 1914, the week previous.”
The statement per curiam, attached to the bill, is that no jury was drawn or ordered for the week beginning January 19th; that the trial of the accused was fixed for Monday, January 26th, the same week for which the jury was drawn to serve; and that accused was served with a copy of the original list of jurors drawn to serve for that week, but that, by error, the copy served upon her bore date January 19th.
It is evident that the accused was not prejudiced by the error. State v. Ward, 14 La. Ann. 674; State v. Rector, 35 La. Ann. 1098.
Judgment affirmed.